428 N.W.2d 389 (1988)
Gary BERARD, Respondent,
v.
JOHNSON GREENLINE, INC. and John Deere Insurance Company, Relators.
No. C4-88-908.
Supreme Court of Minnesota.
September 2, 1988.
Gregg A. Johnson, St. Paul, for relators.
Larry J. Peterson, St. Paul, for respondent.
Considered and decided by the court en banc without oral argument.
YETKA, Justice.
This is an appeal from a workers' compensation decision affirming an award of concurrent economic recovery compensation and temporary partial compensation at the temporary total rate. For the reasons stated in Parson v. Holman Erection Company, 428 N.W.2d 72 (Minn.1988), we reverse.
REVERSED.